In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐1520 
MINERVA DAIRY, INC., et al., 
                                                Plaintiffs‐Appellants, 
                                  v. 

SHEILA  HARSDORF,  In her official capacity as the Secretary of 
the  Wisconsin  Department  of  Agriculture,  Trade  and  Con‐
sumer Protection, et al., 
                                          Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Western District of Wisconsin. 
         No. 17‐cv‐00299 — James D. Peterson, Chief Judge. 
                     ____________________ 

    ARGUED SEPTEMBER 13, 2018 — DECIDED OCTOBER 3, 2018 
                  ____________________ 

    Before FLAUM, MANION, and ROVNER, Circuit Judges. 
    FLAUM,  Circuit  Judge.  Minerva  Dairy  is  an  Ohio‐based, 
family‐owned  dairy  company  that  produces,  among  other 
products, Amish‐style butters in small, slow‐churned batches 
using  fresh  milk  supplied  by  pasture‐raised  cows.  Minerva 
challenges Wisconsin’s butter‐grading requirement as a vio‐
lation of the Due Process Clause, the Equal Protection Clause, 
2                                                           No. 18‐1520 

and  the  dormant  Commerce  Clause.  The  district  court 
granted summary judgment to the state defendants, holding 
that  the  Wisconsin  statute  is  rationally  related  to  the  state’s 
legitimate interest in consumer protection and does not dis‐
criminate against out‐of‐state businesses. We agree with the 
district  court’s  analysis  and,  therefore,  we  aﬃrm  the  judg‐
ment. 
                                        I. Background1 
      A. Wisconsin’s Butter Grading Law  
    Under Wisconsin law, “[i]t is unlawful to sell … any butter 
at retail unless it has been graded.” Wis. Stat. § 97.176(1). In 
addition, “[n]o person shall sell … any butter at retail unless 
its label bears a statement of the grade.” Wis. Admin. Code 
ATCP § 85.06(2). To satisfy this requirement, the butter may 
be graded by either a Wisconsin‐licensed butter grader or, al‐
ternatively,  by  the  United  States  Department  of Agriculture 
(“USDA”).2  Wis.  Stat.  § 97.176(2);  Wis.  Admin.  Code  ATCP 
§ 85.06(5). This grading requirement applies to butter manu‐
factured both in‐state and out‐of‐state. Wis. Stat. § 97.176(5).  
    Wisconsin  recognizes  four  grades  of  butter:  Grade  AA 
(“fine and highly pleasing butter flavor”); Grade A (“pleasing 
and desirable butter flavor”); Grade B (“fairly pleasing butter 
flavor”); and “Wisconsin Undergrade Butter” (any butter that 
“fails to meet the requirements for Wisconsin Grade B”). Wis. 


                                                 
      1 The following facts are undisputed except where otherwise noted. 

      2 The USDA offers a butter‐grading service to dairy product manufac‐

turing plants for a price. 7 C.F.R. § 58.122(b). However, this grading ser‐
vice is voluntary and is not required to sell butter interstate. Id. 
No. 18‐1520                                                                3 

Admin. Code ATCP § 85.03.3 The butter grade is based on an 
“examination for flavor and aroma, body and texture, color, 
salt,  [and]  package”  according  to  “tests  or  procedures  ap‐
proved by” the Department of Agriculture, Trade, and Con‐
sumer  Protection  (“the  Department”).  Wis.  Stat.  § 97.176(3). 
Specifically, butter is graded on eighteen “[f]lavor character‐
istics,” eight “[b]ody characteristics,” four “[c]olor character‐
istics,”  and  two  “salt  characteristics.”  Wis.  Admin.  Code 
ATCP § 85.04(1). The Department further qualifies all of these 
characteristics  by  “intensity”—“[s]light,”  “[d]efinite,”  or 
“[p]ronounced.”  Id.  § 85.04(2).  To  grade  a  batch  of  butter,  a 
tester  tastes  a  “representative  butter  sample”  and  identifies 
“[e]ach  applicable  flavor  characteristic”  and  its  “relative  in‐
tensity.”  Id.  § 85.02(1).  This  results  in  a  “preliminary  letter 
grade,” which can be reduced if there are defects in the “body, 
color  and  salt  characteristics.”  Id.  § 85.02(1)–(3);  see  also  id. 
§ 85.05. There is an appeal process for producers who dispute 
the grade a batch of butter receives. See id. § 85.08.  
    To  become  a  licensed  butter‐grader  in  Wisconsin,  one 
must apply to the Department and pay a $75 fee. Wis. Admin. 
Code ATCP  § 85.07.  On  the  application  form,  the  applicant 
must “nam[e] the location where the grading is to be done.” 
Id. § 85.07(1). The applicant must then take the butter‐grading 
exam at either the Department, the University of Wisconsin, 
or  a  prearranged  butter‐making  facility  in  Wisconsin.  The 
exam  includes  a  written  test  covering  applicable  Wisconsin 

                                                 
      3 Wisconsin’s butter‐grading standards are materially identical to the 

USDA’s  butter‐grading  standards.  See  Agricultural  Marketing  Service, 
USDA,  United  States  Standards  for  Grades  of  Butter  (1989), 
https://www.ams.usda.gov/sites/default/files/media/Butter_Stand‐
ard%5B1%5D.pdf. 
4                                                         No. 18‐1520 

law and the butter‐making process. In addition, the applicant 
must  grade  butter  in  front  of  the  Department’s  licensed 
grader. Although  formal  education  or  experience  is  not  re‐
quired to take the exam, most applicants have some previous 
experience at a butter plant or facility. Some applicants pre‐
pare for the exam by taking a short course oﬀered by the Cen‐
ter for Dairy Research at the University of Wisconsin. Approx‐
imately ninety percent of applicants pass the butter‐grading 
exam.  The  license  is  renewable  every  two  years  upon  pay‐
ment of the $75 fee. Id. § 85.07(2).  
    On its face, the statute does not prohibit out‐of‐state indi‐
viduals from applying to become Wisconsin‐licensed butter‐
graders. See Wis. Stat. § 97.175(2) (“A person desiring a license 
shall apply …”). In fact, there are currently twelve Wisconsin‐
licensed butter graders who work either in Wisconsin, at an 
out‐of‐state facility, or both.4 However, plaintiﬀs allege that, 
prior to the filing of this lawsuit in April 2017, the Department 
did  not  allow  Wisconsin‐licensed  graders  to  grade  butter  at 
out‐of‐state  facilities.  To  support  this  assertion,  plaintiﬀs’ 
counsel  submitted  two  declarations  in  which  counsel  states 
that  she  called  the  Department  in  March  2017  to  inquire 
whether  Wisconsin‐licensed  graders  could  grade  butter  at 
out‐of‐state facilities. Plaintiﬀs’ counsel says she was directed 
to a Department oﬃcial named Mike Pederson who advised 
her  that  the  Department  does  not  allow  Wisconsin‐licensed 
graders to grade butter at out‐of‐state facilities. Pederson re‐
sponded in a  declaration of  his own  that  he misunderstood 
                                                 
      4 See Wisconsin Department of Agriculture, Trade and Consumer Pro‐

tection,  Buttermaker  License  Holders,  available  at  https://myda‐
tcp.wi.gov/Home/ServiceDetails/8474e17b‐fba1‐e711‐8100‐
0050568c4f26?Key=Services_Group (last visited Oct. 2, 2018). 
No. 18‐1520                                                        5 

plaintiﬀs’  counsel’s  question  to  be  whether  the  Department 
had butter graders who could travel out‐of‐state to grade but‐
ter at out‐of‐state facilities. He clarified that while the Depart‐
ment does not send the graders it employs out of state, it does 
allow Wisconsin‐licensed butter graders to be employed and 
reside out of state. 
    In this litigation, Peter Haase, director of the Department’s 
Bureau of Food and Recreational Businesses, testified that to 
his knowledge there had been no out‐of‐state butter graders 
prior to 2017. When asked whether there was a Department 
policy that prohibited out‐of‐state butter graders from being 
licensed  in  Wisconsin,  Haase  testified  that  there  was  not  a 
“written policy” to that eﬀect. When asked whether there was 
an “unwritten policy,” Haase answered: “I can’t speak defin‐
itively to what may or may not have been allowed prior to my 
tenure as bureau director, but I would have to agree that prior 
to 2017 there may have been a nonwritten understanding that 
individuals outside of Wisconsin could not hold a Wisconsin 
butter‐graders  license.”  When  asked  why  the  Department 
had that understanding, Haase said, “It’s my understanding 
that  clear  interpretation  of  statute  or  administrative  rule 
didn’t prohibit it nor allow it.” Haase later filed a declaration 
in which he explained that, after the filing of this lawsuit, De‐
partment oﬃcials “confirmed the butter grading law allowed 
both  in‐state  and  out‐of‐state  butter  makers  to  become  li‐
censed  Wisconsin  butter  graders  and  could  grade  butter  in 
any location, so long as that location was identified on the ap‐
plication and license.” 
   B. Factual and Procedural Background 
  Adam Mueller is the president of Minerva Dairy, a family‐
owned  dairy  company  located  in  Minerva,  Ohio.  Among 
6                                                      No. 18‐1520 

other products, Minerva Dairy produces Amish‐style butters 
in small, slow‐churned batches using fresh milk supplied by 
pasture‐raised cows. Minerva Dairy does not pay to have its 
butter graded under the voluntary USDA grading system and 
has never had its butter graded by a Wisconsin‐licensed butter 
grader. Minerva Dairy has sold its artisanal butter to consum‐
ers  in  every  state,  including  Wisconsin.  However,  in  early 
2017  the  Department  received  an  anonymous  complaint 
about  ungraded  Minerva  Dairy  butter  being  sold  at  a  retail 
store called Stinebrink’s Lake Geneva Foods. After verifying 
the complaint, the Department sent Minerva Dairy a warning 
letter on February 28, 2017. As a result, the company stopped 
selling its butter at retail stores in Wisconsin. 
    Mueller  and  Minerva  (collectively,  “Minerva”  or 
“plaintiﬀs”)  sued  several  Department  oﬃcials  under  42 
U.S.C. § 1983, alleging that Wisconsin’s butter‐grading statute 
violates the Due Process Clause, the Equal Protection Clause, 
and  the  dormant  Commerce  Clause.  Minerva  requested  an 
injunction  preventing  the  Department  from  enforcing  the 
butter‐grading requirement and a declaration that the butter‐
grading law is unconstitutional.  
    The parties filed cross‐motions for summary judgment on 
Minerva’s  three  claims.  The  district  court  denied  Minerva’s 
motion and granted  summary judgment in favor of the De‐
partment. In doing so, the court ruled that Wisconsin’s butter‐
grading  law  did  not  violate  the  Due  Process  Clause  or  the 
Equal Protection Clause because it is rationally related to the 
state’s  legitimate  interest  in  consumer  protection.  The  court 
further held that the statute did not violate the dormant Com‐
merce Clause because it did not discriminate against out‐of‐
state businesses. 
No. 18‐1520                                                        7 

                          II. Discussion 
     “We review a grant of summary judgment de novo, and ex‐
amine  the  record  and  all  reasonable  inferences  in  the  light 
most favorable to the non‐moving party.” Spurling v. C & M 
Fine Pack, Inc., 739 F.3d 1055, 1060 (7th Cir. 2014). “Summary 
judgment is proper if the moving party ‘shows that there is 
no genuine dispute as to any material fact and the movant is 
entitled to judgment as a matter of law.’” Id. (quoting Fed. R. 
Civ. P. 56(a)). “We will reverse a grant of summary judgment 
if a material issue of fact exists that would allow a reasonable 
jury to find in favor of the non‐moving party.” Id. 
   A. Wisconsin’s  Butter‐Grading  Law  Does  Not  Violate 
      the Due Process Clause 
    The  Fourteenth  Amendment  prohibits  the  state  from 
“depriv[ing] any person of life, liberty, or property, without 
due process of law.” U.S.  CONST. amend. XIV, § 1. One com‐
ponent of substantive due process is the right to earn a living 
free from “unreasonable governmental interference.” Greene 
v. McElroy, 360 U.S. 474, 492 (1959). Where, as here, plaintiﬀs 
challenge an economic regulation, we apply the rational basis 
test. Nat’l Paint & Coatings Ass’n v. City of Chicago, 45 F.3d 1124, 
1130 (7th Cir. 1995). “Under rational‐basis review, a statutory 
classification comes to court bearing ‘a strong presumption of 
validity,’ and the challenger must ‘negative every conceivable 
basis which might support it.’” Ind. Petroleum Marketers & Con‐
venience Store Ass’n v. Cook, 808 F.3d 318, 322 (7th Cir. 2015) 
(quoting  FCC  v.  Beach  Commc’ns,  Inc.,  508  U.S.  307,  314–15 
(1993)). In other words, to uphold the statute, “we need only 
find a ‘reasonably conceivable state of facts that could provide 
a rational basis’ for the classification.” Id. (quoting Goodpaster 
v. City of Indianapolis, 736 F.3d 1060, 1072 (7th Cir. 2013)). “This 
8                                                          No. 18‐1520 

deferential standard of review is a notoriously ‘heavy legal lift 
for the challenger[].’” Monarch Beverage Co. v. Cook, 861 F.3d 
678,  681  (7th  Cir.  2017)  (alteration  in  original)  (quoting  Ind. 
Petroleum Marketers, 808 F.3d at 322). 
    Here,  Wisconsin’s  butter‐grading  statute  is  rationally  re‐
lated  to  at  least  two  conceivable  state  interests.  First,  as  the 
district  court  explained,  “[t]he  state  could  believe  that  re‐
quired butter grading would result in better informed butter 
consumers”  and  allow  consumers  to  “purchase  butter  with 
confidence  in  its  quality.”  Courts  have  routinely  held  that 
consumer  protection  is  a  legitimate  state  interest.  See,  e.g., 
SPGGC,  LLC  v.  Blumenthal,  505  F.3d  183,  194  (2d  Cir.  2007) 
(upholding  constitutional  challenge  to  state  law  that  regu‐
lated  terms  and  conditions  of  prepaid  gift  cards  in  part  be‐
cause “consumer protection is a field traditionally subject to 
state regulation”). And labeling laws like the one at issue here 
advance that  interest  by giving consumers  relevant  product 
information  that  may  influence  their  purchasing  decisions. 
See Am.  Meat  Inst.  v.  U.S.  Depʹt  of Agric.,  760  F.3d  18,  23–26 
(D.C. Cir. 2014) (holding that the government had a “substan‐
tial” interest in requiring country‐of‐origin labeling on food 
in part because it “enable[d] consumers to choose American‐
made products”). Of course, not all consumers will care about 
a  butter’s  grade,  just  as  not  all  consumers  will  care  about 
whether  a  food  item  is  genetically  modified  or  organic.  See 
National  Bioengineered  Food  Disclosure  Standard,  Pub.  L. 
No. 114‐216, 130 Stat. 834 (2016) (directing USDA to develop 
GMO‐disclosure  standards);  Food,  Agriculture,  Conserva‐
tion, & Trade Act of 1990, Pub. L. No. 101‐624, 104 Stat. 3359 
(establishing national standards governing the marketing of 
certain agricultural products as organic). But it is reasonable 
to think that some consumers care about the quality of butter 
No. 18‐1520                                                        9 

they  purchase—for  example,  experienced  bakers—and  the 
state has a legitimate interest in ensuring that those consum‐
ers receive that information. Indeed, “many such [disclosure] 
mandates  have  persisted  for  decades  without  anyone  ques‐
tioning their constitutionality.” Am. Meat Inst., 760 F.3d at 26.  
     Second,  and  relatedly,  Wisconsin’s  mandatory  butter‐
grading scheme is rationally related to the state’s legitimate 
interest in promoting commerce. On this point, the “historical 
pedigree” behind Wisconsin’s butter‐grading law is “telling.” 
See id. at 23–24 (noting that the “historical backdrop” behind 
country‐of‐origin labels “has made the value of this particular 
product  information  to  consumers  a  matter  of  common 
sense”). Butter grades were initially established by individual 
local exchanges in order to ensure an “accurate basis for trad‐
ing”  and  “to  establish,  for  each  grade,  a  market  price  com‐
mensurate with quality.” See Edward Wiest, The Butter Indus‐
try in the United States: An Economic Study of Butter and Oleo‐
margarine  119  (1916).  However,  some  local  exchanges  used 
diﬀerent standards, so consumers in distant markets were not 
always sure what they were getting. See id. at 134–35. Thus, in 
1919, the USDA established a universal standard to better “fa‐
cilitate … business with customers in distant places who want 
to be sure they are getting what they pay for.” U.S. Dep’t of 
Agric., Know Your Butter Grades, Leaflet No. 264 (1949). 
   Similarly, Wisconsin also had its own voluntary grading 
system, but it proved ineﬀective because many producers of 
low‐quality butter simply skipped grading and went straight 
to market. See Wis. Farm Bureau Fed’n, A Butter Grading Law: 
10                                                          No. 18‐1520 

Yes or No (1953)5 (“[T]he lackadaisical manner and even nega‐
tive attitude of the producers of low quality butter prevents a 
state  wide  [voluntary]  program  from  eﬀective  operation.”). 
For  that  reason,  in  1953,  the  Wisconsin  Farm  Bureau  pub‐
lished a brochure in support of a proposed butter‐grading law 
in  which  it  explained  that  wide  disparities  in  butter  quality 
had driven many consumers to abandon butter altogether and 
turn  to  butter  substitutes  instead.  See  id.  It  determined  that 
mandatory grading according to a universal standard would 
“stimulat[e] consumer demand for butter of a high uniform 
quality” and promote  Wisconsin’s “national  reputation”  for 
butter. Id.  
    In  this  way,  the  butter‐grading  requirement  is  rationally 
related to the state’s legitimate interest in “protect[ing] the in‐
tegrity of interstate products so as not to depress the demand 
for goods that must travel across state lines.” United States v. 
40 Cases, More or Less of Pinocchio Brand 75% Corn, Peanut Oil 
& Soya Bean Oil Blended with 25% Pure Olive Oil, 289 F.2d 343, 
345  (2d  Cir.  1961);  see  also  Sligh  v.  Kirkwood,  237  U.S.  52,  61 
(1915)  (upholding  Florida  law  that  made  it  unlawful  to  sell 
immature  or  unfit  citrus  fruits  because  it  was  rationally  re‐
lated  to  state’s  legitimate  interest  in  “[t]he  protection  of  the 
state’s  reputation  in  foreign  markets,  with  the  consequent 
beneficial eﬀect upon a great home industry”); Clark v. Dwyer, 
353 P.2d 941, 946 (Wash. 1960) (en banc) (“[T]he protection of 
the reputation of Washington apples and the betterment of the 
industry,  and  as  a  result  the  general  welfare,  is  [a  purpose] 



                                                 
      5 This brochure can be found at ECF No. 28‐1 on the district court’s 

docket.  
No. 18‐1520                                                       11 

which could properly be served in the exercise of the police 
power.”).  
    Minerva counters that, even if these are legitimate state in‐
terests, the butter‐grading law is not rationally related to these 
interests because consumers do not understand what the but‐
ter  grade  means.  To  support  this  assertion,  Minerva  points 
out  that  state  administrative  oﬃcials  who  are  familiar  with 
the grading system could not even describe some of the butter 
characteristics used in the grading process during their depo‐
sitions. Minerva further argues that, even if consumers under‐
stand the diﬀerent butter characteristics, the grade would not 
convey  information  about  any  particular  characteristic  be‐
cause  it  is  expressed  as  a  composite  score.  Finally,  Minerva 
contends that, even if consumers understand the grade, they 
might  disagree  with  the  grader’s  “subjective”  taste  prefer‐
ences. According to Minerva, the district court failed to ade‐
quately  engage  this  evidence  in  the  record  to  determine 
whether  the  law  actually  furthers  the  government’s  stated 
purpose.  
    These arguments fail for two reasons. First and foremost, 
on rational‐basis review “[the state] does not need to present 
actual evidence to support its proﬀered rationale for the law, 
which can be ‘based on rational speculation unsupported by 
evidence or empirical data.’” Monarch, 861 F.3d at 683 (quot‐
ing Beach Commc’ns, 508 U.S. at 315). Put diﬀerently, “a legis‐
lative choice is not subject to courtroom fact‐finding.” Beach 
Commc’ns, 508 U.S. at 315; see also Nat’l Paint, 45 F.3d at 1127 
(“Outside the realm of ‘heightened scrutiny’ there is … never 
a role for evidentiary proceedings.”). Because it is reasonable 
12                                                        No. 18‐1520 

to conclude that mandatory butter‐grading will give consum‐
ers relevant product information and promote commerce, the 
statute survives rational‐basis review. 
    Second, even if the state were required to present actual 
evidence to support its rationale, Wisconsin’s butter‐grading 
statute would still survive rational‐basis review. The state has 
presented some evidence that (1) the industry standards re‐
flect dominant consumer preferences, and (2) the butter‐grade 
statute eﬀectively conveys those preferences. One of the De‐
partment’s experts, Steve Ingham, testified that, as compared 
to other products like cheese, “the range of widely accepted 
characteristics” is “considerably narrower for butter.” In par‐
ticular, he explained that, based on “knowledge or tradition 
or habit,” consumers generally expect “that the word ‘butter’ 
means  a  sweet  cream AA  grade  butter.”  See  also  Know  Your 
Butter Grades, supra (“[T]he grade terms describe certain well‐
defined characteristics that are important to the consumer in 
buying butter.”). Perhaps for this reason, higher‐grade butter 
has  traditionally  sold  better  than  lower‐grade  butter.  See  id. 
(“[T]op grades frequently command a higher price.”). More‐
over, although Wisconsin’s butter grade is reflected as a com‐
posite score, some scholars have concluded that “brief, sim‐
ple,  easy  disclosures”  that  “us[e]  symbols  instead  of  sen‐
tences” can eﬀectively convey information to consumers. See 
Omri Ben‐Shahar & Carl E. Schneider, The Failure of Mandated 
Disclosure, 159 U. Pa. L. Rev. 647, 743 (2011) (citing studies). 
For  example,  one  study  found  that  Los  Angeles  County’s 
practice  of  grading  restaurants  for  cleanliness  with  an  “A,” 
“B”, or “C,” has influenced consumer behavior. See id. at 743 
&  n.420  (citing  Ginger  Zhe  Jin  &  Phillip  Leslie,  The  Eﬀect  of 
Information  on  Product  Quality:  Evidence  from  Restaurant  Hy‐
No. 18‐1520                                                                          13 

giene Grade Cards, 118 Q.J. Econ. 409, 449 (2003)). It is reasona‐
ble for the state to believe that the butter‐grading system will 
similarly influence consumer behavior here. Therefore, plain‐
tiﬀs’ substantive due process challenge fails.6 
     B. Wisconsin’s  Butter‐Grading  Law  Does  Not  Violate 
        the Equal Protection Clause 
    Like the Due Process Clause, the Equal Protection Clause 
“allows states great latitude in regulating the economy, pro‐
vided the decision is not wacky.” Saukstelis v. City of Chicago, 
932  F.2d  1171,  1173–74  (7th  Cir.  1991)  (“Courts  bend  over 
backward to explain why even the strangest rules are not that 
far gone.”). To carry their burden, plaintiﬀs must show that 
Wisconsin’s  butter‐grading law  “treats [them]  … diﬀerently 
than others similarly situated and the diﬀerence in treatment 
is not rationally related to a legitimate state interest.” See Ind. 
Petroleum Marketers, 808 F.3d at 322.  
    Plaintiﬀs contend that Wisconsin’s butter‐grading statute 
violates the Equal Protection Clause in two ways. First, they 
claim  that  there  is  no  rational  reason  for  the  state  to  treat 


                                                 
     6 Minerva also contends that, even if the butter‐grading law is rational 

on  its  face,  it  is  not  rational  as  applied  to  Minerva.  This  is  so,  Minerva 
argues, because it produces “artisanal butter that is not intended to taste, 
look, or feel like commodity butter.” In other words, Minerva claims that 
Wisconsin’s butter‐grading law is irrational because it damages Minerva’s 
brand  equity.  However,  even  if  legislative  classifications  “incidentally 
affect adversely the market value of some of the [product] in question,” 
that  does  not  somehow  render  the  law  irrational.  Clark,  353  P.2d  at  947 
(holding  that  change  in  Washington’s  apple‐grading  law  survived 
rational‐basis review, even though the change “operate[d] to reduce the 
market value of” certain red and partial‐red variety apples). 
14                                                       No. 18‐1520 

graded and ungraded butters diﬀerently. On this point, plain‐
tiﬀs raise  many of the same  arguments  they  raised  with  re‐
spect  to  their  substantive  due  process  claim.  For  example, 
they argue that there is no consumer‐protection rationale for 
the disparate treatment because the butter‐grading process is 
subjective and consumers do not understand what the grades 
mean. We have already rejected that argument for the reasons 
outlined  supra.  In  addition,  plaintiﬀs  argue  that  there  is  no 
market‐based  reason  for  the  disparate  treatment  because 
“there’s no evidence that the butter trade would suﬀer with‐
out grading.” As explained supra, the state need not present 
such evidence under rational‐basis review; rather, the burden 
is on plaintiﬀs to present evidence that negates every conceiv‐
able  basis  for  the  statute.  In  any  event,  the  historical  back‐
ground strongly suggests that the statute is rationally related 
to  the  state’s  legitimate  interest  in  stimulating  demand  and 
protecting  Wisconsin’s  national  reputation  in  the  butter  in‐
dustry.  
    Second, plaintiﬀs claim that the law irrationally discrimi‐
nates between butter and other similarly situated commodi‐
ties. Although  the  Department  requires  mandatory  grading 
for butter, it makes grading for several other commodities—
including  cheese,  honey,  and  maple  syrup—voluntary.  See 
Wis.  Admin.  Code  ATCP  § 87.04  (allowing  the  sale  of  un‐
graded honey); id. § 81.22(1)(g) (allowing the sale of ungraded 
cheese);  id.  § 87.36(1)  (allowing  the  sale  of  ungraded  maple 
syrup). As  a  result,  plaintiﬀs  argue  that  if  Wisconsin’s  true 
goal  is  to  inform  consumers  and  promote  commerce,  the 
state’s regulatory scheme is underinclusive. However, the De‐
partment presented at least some evidence that butter is ma‐
terially diﬀerent than other commodities, thus warranting dif‐
ferent treatment. For example, a Department oﬃcial testified 
No. 18‐1520                                                         15 

that personal butter preferences are less diverse and idiosyn‐
cratic  than  cheese,  which  suggests  that  objective  grading  is 
possible  for  butter  but  not  for  cheese.  In  addition,  plaintiﬀs 
have not presented any evidence that other commodities were 
historically graded in the same way as butter to promote com‐
merce.  Moreover,  even  if  mandatory  grading  of  cheese, 
honey, and maple syrup would similarly advance consumer 
protection  and  promote  commerce,  “[t]he  Equal  Protection 
Clause  allows  the  State  to  regulate  ‘one  step  at  a  time,  ad‐
dressing itself to the phase of the problem which seems most 
acute.’” Clements v. Fashing, 457 U.S. 957, 969 (1982) (quoting 
Williamson v. Lee Optical of Okla. Co., 348 U.S. 483, 489 (1955)). 
In other words, “[t]he State ‘need not run the risk of losing an 
entire remedial scheme simply because it failed, through in‐
advertence or otherwise, to cover every evil that might con‐
ceivably have been attacked.’” Id. at 969–70 (quoting McDon‐
ald v. Bd. of Election Comm’rs, 394 U.S. 802, 809 (1969)); see also 
Dandridge  v.  Williams,  397  U.S.  471,  486–87  (1970)  (“[T]he 
Equal  Protection  Clause  does  not  require  that  a  State  must 
choose between attacking every aspect of a problem or not at‐
tacking  the  problem  at  all.”).  Therefore,  the  butter‐grading 
statute  does  not  violate  the  Equal  Protection  Clause  simply 
because  Wisconsin  failed  to  implement  mandatory  grading 
schemes for other commodities.  
    Plaintiﬀs rely heavily on the Supreme Court’s decision in 
City of Cleburne, Texas v. Cleburne Living Center, 473 U.S. 432 
(1985).  In  that  case,  the  Supreme  Court  held  that  a  zoning 
ordinance that required a special‐use permit for a group home 
for  the  mentally  challenged  violated  the  Equal  Protection 
Clause. Id. at 450. In so holding, the Court reasoned that the 
permit  requirement  was  motivated  largely  by  “the  negative 
attitude of the majority of property owners located within 200 
16                                                   No. 18‐1520 

feet of the [proposed] facility.” Id. at 448. The Court explained 
that  “mere  negative  attitudes,  or  fear,  unsubstantiated  by 
factors which are properly cognizable in a zoning proceeding, 
are not permissible bases for treating a home for the mentally 
retarded  diﬀerently  from  apartment  houses,  multiple 
dwellings, and the like.” Id. And the Court reiterated the well‐
established  principle  that  majority  preferences  are  not  a 
legitimate reason to treat classes of people diﬀerently. See id. 
(“[T]he  City  may  not  avoid  the  strictures  of  [the  Equal 
Protection] Clause by deferring to the wishes or objections of 
some fraction of the body politic.”). The only other proﬀered 
justification for the permit  requirement was  the “size of the 
home and the number of people that would occupy it.” Id. at 
449.  But  in  that  regard  the  group  home  for  the  mentally 
challenged  was  not  materially  diﬀerent  than  a  boarding 
house,  nursing  home,  family  dwelling,  fraternity  house,  or 
dormitory—all  of  which  would  have  been  permitted  under 
the city’s zoning ordinance without a special‐use permit. Id. 
at  449–50.  Because  the  permit  requirement  “rest[ed]  on  an 
irrational prejudice against the mentally retarded,” it did not 
survive rational‐basis review. Id. at 450.  
    City of Cleburne is inapplicable here. For starters, we have 
cautioned against overly‐broad readings of that case. See, e.g., 
Monarch,  861  F.3d  at  685  (“City  of  Cleburne  [is]  better 
understood as [an] extraordinary rather than [an] exemplary 
rational‐basis case[].”). At most, City of Cleburne stands for the 
following uncontroversial proposition:  
No. 18‐1520                                                         17 

       If a law is challenged as a denial of equal pro‐
       tection,  and  all  that  the  government  can  come 
       up with in defense of the law is that the people 
       who  are  hurt  by  it  happen  to  be  irrationally 
       hated or irrationally feared by a majority of vot‐
       ers, it is diﬃcult to argue that the law is rational 
       if “rational” in this setting is to mean anything 
       more than democratic preference.  
Milner  v. Apfel,  148  F.3d  812,  817  (7th  Cir.  1998)  (describing 
this as “the basis of the City of Cleburne … case[]”). By contrast, 
as discussed, there are at least two legitimate state interests 
underlying the Wisconsin butter‐grading statute. In addition, 
there is at least some evidence that the state’s interests in con‐
sumer protection and commerce are more acute with respect 
to butter than with respect to other commodities. Therefore, 
plaintiﬀs’ reliance on City of Cleburne is misplaced.  
    For  all  these  reasons,  plaintiﬀs’  equal  protection  claim 
fails. 
   C. Wisconsin’s  Butter‐Grading  Law  Does  Not  Violate 
      the Dormant Commerce Clause 
    The Commerce Clause grants Congress the authority “[t]o 
regulate Commerce … among the several States.” U.S. CONST. 
art. I, § 8, cl. 3. Because the framers gave the federal govern‐
ment  the  exclusive  power  to  regulate  interstate  commerce, 
and  because  federal  law  preempts  state  law,  the  Supreme 
Court  has  inferred  the  existence  of  a  “dormant”  Commerce 
Clause  that  limits  states’  abilities  to  restrict  interstate  com‐
merce. See New Energy Co. of Ind. v. Limbach, 486 U.S. 269, 273 
(1988) (“[T]he Commerce Clause not only grants Congress the 
18                                                          No. 18‐1520 

authority to regulate commerce among the States, but also di‐
rectly limits the power of the States to discriminate against in‐
terstate commerce.”).  
    For purposes of dormant Commerce Clause analysis, we 
consider  state  laws  in  three  categories.  Park  Pet  Shop,  Inc.  v. 
City of Chicago, 872 F.3d 495, 501 (7th Cir. 2017). First, “‘laws 
that explicitly discriminate against interstate commerce’” are 
“presumptively unconstitutional.” Id. (quoting Nat’l Paint, 45 
F.3d at 1131). Second, laws that “‘appear to be neutral among 
states’” on their face may nevertheless have a “discriminatory 
eﬀect on interstate commerce.” Id. (quoting Nat’l Paint, 45 F.3d 
at 1131). If “‘the eﬀect is powerful, acting as an embargo on 
interstate commerce without hindering intrastate sales,’” we 
treat such laws “as the equivalent of a facially discriminatory 
statute.”  Id.  (quoting  Nat’l  Paint,  45  F.3d  at  1131).  If,  on  the 
other hand, the law has “mild disparate eﬀects and potential 
neutral justifications,” we analyze it under the balancing test 
established by the Supreme Court in Pike v. Bruce Church, Inc., 
397 U.S. 137 (1970). Id. (quoting Nat’l Paint, 45 F.3d at 1131). 
Under  the  Pike  balancing  test,  we  “weigh  the  burden  on 
interstate  commerce  against  the  nature  and  strength  of  the 
state  or  local  interest  at  stake.”  Id.  If  the  statute  “regulates 
even‐handedly to eﬀectuate a legitimate local public interest, 
and its eﬀects on interstate commerce are only incidental, it 
will be upheld unless the burden imposed on such commerce 
is clearly excessive in relation to the putative local benefits.” 
Id. at 502 (quoting Pike, 397 U.S. at 142).  
    Importantly, the dormant Commerce Clause “does not ap‐
ply  to  every  state  and  local  law  that  aﬀects  interstate  com‐
merce,” but rather “only to laws that discriminate against in‐
terstate commerce, either expressly or in practical eﬀect.” Id. 
No. 18‐1520                                                            19 

at 501. If the state law “aﬀect[s] commerce without any real‐
location among jurisdictions” and “do[es] not give local firms 
any competitive advantage over those located elsewhere,” we 
apply “the normal rational‐basis standard.” Id. at 502 (quot‐
ing Nat’l Paint, 45 F.3d at 1131). In other words, “[n]o dispar‐
ate  treatment,  no  disparate  impact,  no  problem  under  the 
dormant commerce clause.” Id. (quoting Nat’l Paint, 45 F.3d at 
1132).  
    Wisconsin’s butter‐grading statute does not expressly dis‐
criminate against interstate commerce. The labeling require‐
ment applies to all producers, whether they reside in‐state or 
out‐of‐state. See Wis. Admin. Code ATCP § 85.06(2) (“No per‐
son  shall  sell  …  any  butter  at  retail  unless  its  label  bears  a 
statement of the grade … .”); Wis. Stat. § 97.176(1) (“It is un‐
lawful  to  sell  …  any  butter  at  retail  unless  it  has  been 
graded.”); Wis. Stat. § 97.176(5) (“Butter from outside of the 
state sold  within  the  state shall  be  provided with  a label … 
which indicates the grade in a manner  equivalent to the  re‐
quirements  for  butter  manufactured  and  sold  within  the 
state.”). The statute is neutral with respect to licensing, too. 
On its face, the  statute  allows  any individual to apply for a 
butter‐grading license, regardless of whether they reside in‐
state or out‐of‐state. See Wis. Admin. Code ATCP § 85.07; Wis. 
Stat. § 97.175(2).  
    Nor does the statute have a discriminatory eﬀect on inter‐
state  commerce.  At  the  outset,  it  is  important  to  note  that 
many of Minerva’s complaints about the law are not specific 
to out‐of‐state butter makers and are therefore irrelevant un‐
der  dormant  Commerce  Clause  analysis.  For  example,  Mi‐
nerva  argues  that  the  butter‐grading  requirement  damages 
the brand equity of artisanal butter‐makers who do not want 
20                                                              No. 18‐1520 

to be associated with other commodity butters. But the statute 
aﬀects all artisanal butter‐makers in that respect, regardless of 
whether they reside in Wisconsin or out‐of‐state. In addition, 
Minerva complains that employing a permanent Wisconsin‐
licensed butter grader is “cost‐prohibitive for artisanal butter 
makers like Minerva Dairy.” Again, though, both in‐state and 
out‐of‐state artisanal butter‐makers must bear the cost of em‐
ploying a Wisconsin‐licensed butter grader if they want to sell 
their butter at retail in Wisconsin.7 Minerva also argues that 
the statute imposes additional supply‐chain costs, such as the 
cost of creating Wisconsin‐specific labels and finding a sup‐
plier who will limit shipments to Wisconsin stores. But a sim‐
ilarly situated artisanal butter‐maker in Wisconsin—i.e., one 
that sells interstate and wants to preserve its brand equity—
would face exactly the same costs.8 Therefore, none of these 
arguments  carry  any  weight  under  the  dormant  Commerce 
Clause,  which  is  “concerned  only  with  regulation  that  dis‐
criminates against out‐of‐state firms.” Park Pet Shop, 872 F.3d 
at 503. 
    Minerva’s best argument is that the statute imposes a dis‐
parate cost on out‐of‐state individuals who apply to become 
Wisconsin‐licensed  butter  graders. After  all,  out‐of‐state  ap‐
plicants must travel to Wisconsin to take the required exami‐


                                                 
      7 Alternatively, butter makers may comply with Wisconsin’s butter‐

grading requirement by using the USDA’s voluntary grading process. Mi‐
nerva complains that this is too expensive.  
      8 Indeed, in its reply brief Minerva concedes that “[b]ecause a hypo‐

thetical  artisanal  butter  maker  located  in  Wisconsin  would  face  similar 
costs to Minerva Dairy, it is not clear that the law disparately affects out‐
of‐state businesses as required by this Court’s precedent.” 
No. 18‐1520                                                         21 

nation, whereas in‐state applicants do not have to travel out‐
side the state. However, we recently rejected a similar argu‐
ment in Park Pet Shop. There, the plaintiﬀs challenged the Chi‐
cago  “puppy  mill”  ordinance,  which  prohibits  pet  stores  in 
the city from selling pets that were obtained through commer‐
cial breeders. Id. at 498. The challengers argued that the ordi‐
nance  would  have  a  discriminatory  eﬀect  on  out‐of‐state 
breeders because Chicagoans would “turn[] directly to breed‐
ers for their purebred pets” and would likely “prefer to pat‐
ronize breeders located closer to the city over those that are 
farther away.” Id. at 502–03. We acknowledged that in this re‐
spect “the ordinance may confer a competitive advantage on 
breeders  that  are  not  too  distant  from  Chicago.”  Id.  at  503. 
However, we explained that “those breeders are as likely to 
be located in nearby Wisconsin or Indiana as they are in sub‐
urban Chicago or downstate Illinois.” Id. Therefore, this eﬀect 
of the ordinance did not constitute impermissible discrimina‐
tion  against  out‐of‐state  breeders  under  the  dormant  Com‐
merce Clause. See id. Wisconsin’s butter‐grading law similarly 
confers a competitive advantage on applicants who live closer 
to testing locations like the Department or the University of 
Wisconsin. But this geographical fact of life does not consti‐
tute discrimination against out‐of‐state applicants. For exam‐
ple, as defendants point out, “[a] would‐be grader who lives 
in Superior [Wisconsin] faces a greater burden than an appli‐
cant  living  just  north  of  Chicago.”  Therefore,  as  the  district 
court  concluded,  Wisconsin’s  butter‐grading  statute  “dis‐
criminates against long‐distance commerce,” but it does not 
categorically discriminate against out‐of‐state commerce. As a 
result,  “the  dormant  Commerce  Clause  does  not  come  into 
play and Pike balancing does not apply.” See Park Pet Shop, 872 
F.3d at 502.  
22                                                            No. 18‐1520 

    Finally,  Minerva  asks  the  Court  to  declare  that  the 
Department’s  pre‐April  2017  enforcement  of  the  butter‐
grading  law  was  unconstitutional.  Again,  Minerva  claims 
that, prior to the filing of this lawsuit, the Department would 
not allow Wisconsin‐licensed graders to grade butter at out‐
of‐state facilities. The district court held that Minerva waived 
this  argument  because  it  “did  not  adduce  any  evidence  or 
make  any  argument  concerning  the  pre‐April  2017 
understanding.”  As  evidence  that  such  a  policy  existed, 
Minerva  pointed  to  Department  oﬃcial  Peter  Haase’s 
deposition testimony. When asked about whether there was 
an  “unwritten  policy”  with  respect  to  out‐of‐state  butter 
graders  prior  to  2017,  Haase  responded:  “I  can’t  speak 
definitively to what may or may not have been allowed prior 
to  my  tenure  as  bureau  director,  but  I  would  have  to  agree 
that  prior  to  2017  there  may  have  been  a  nonwritten 
understanding  that  individuals  outside  of  Wisconsin  could 
not  hold  a  Wisconsin  butter‐graders  license.”  Given  his 
claimed lack of knowledge about policies in place before his 
tenure  and  his  use  of  the  word  “may,”  however,  Haase’s 
deposition  testimony  cannot  fairly  be  read  as  an  admission 
that  such  a  policy  existed.9  We,  therefore,  agree  with  the 
                                                 
      9 In its summary judgment motion, Minerva also pointed to declara‐

tions its counsel submitted with its preliminary injunction briefing regard‐
ing counsel’s conversation with Mike Pederson, a food sanitarian‐grader 
for the Department. Plaintiffs’ counsel declared that Pederson advised her 
on a phone call prior to the filing of this lawsuit that the Department does 
not allow Wisconsin‐licensed graders to grade butter at out‐of‐state facil‐
ities. Pedersen responded in his own declaration that he misunderstood 
counsel’s  question  to  be  whether  the  Department  permitted  its  butter 
graders to travel out of state to grade butter at out‐of‐state facilities. He 
clarified that while the Department does not send the graders it employs 
out of state, the Department allows Wisconsin‐licensed butter graders to 
No. 18‐1520                                                                  23 

district court that Minerva did not present evidence that the 
Department had such a discriminatory policy prior to April 
2017. 
                                        III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 




                                                 
be employed out of state and that such a grader could grade Minerva’s 
butter under Wisconsin’s requirements. Minerva did not directly ask Ped‐
erson  about  this  issue  in  his  deposition,  which  occurred  subsequent  to 
these declarations, but Pederson testified consistently with his declaration 
that state law prevented him from visiting out‐of‐state butter plants. Thus, 
this evidence also fails to establish that, prior to this lawsuit, the Depart‐
ment  had  an  unwritten  policy  of  preventing  Wisconsin‐licensed  butter 
graders from grading out‐of‐state butter.